DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan US 2005/0258520.
Regarding claim 1, Dolan shows in fig.1,4,5, a semiconductor device comprising: a semiconductor element (108); a first lead (102) including a mounting portion on which the semiconductor element (108) is mounted and a first terminal portion (117) connected to the mounting portion (102); and a sealing resin  (132) covering the semiconductor element (108) and a portion of the first lead, wherein the mounting portion (102) includes a mounting-portion front surface and a mounting-portion back surface that are opposite to each other in a thickness direction (front and back surface of 102), the semiconductor element (108) being mounted on the mounting-portion front surface (102 front side), the sealing resin (132) includes a resin front surface, a resin back surface and a resin side surface, the resin front surface and the resin back surface being opposite to each other in the thickness direction, the resin side surface connecting the resin front surface (132) and the resin back surface (132), the resin side surface having two mutually separated edges each extending in the thickness direction, the mounting-portion back surface (102) is flush with the resin back surface (132)(shown from side 134 where the bottom of 102 is shown to be flushed), the first terminal portion (117) includes a first-terminal-portion back surface exposed from the resin back surface (bottom of 117), the first-terminal-portion back surface (117) extends to the resin side surface (134), the first terminal portion (117) includes a first-terminal-portion end face (130) exposed from the resin side surface (134) in a manner such that the first-terminal-portion end face (130) as a whole is spaced apart from the two edges 
As for the limitation of the back surface is flush with a resin back surface, the drawings clearly shows the limitations. Moreover, It is noted that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F .2d 1069, 173 USPQ 25 (CCPA 1972) MPEP 2125.
  Regarding claim 2, Dolan shows in fig.1, 4, 5, a semiconductor device (100) (108) wherein the first-terminal-portion end face (130) is connected to the first-terminal-portion back surface (back surface 102). 
Regarding claim 3, Dolan shows in fig.1, 4, 5, a semiconductor device wherein the first lead includes a connecting-portion end face (on side 111) that is exposed from the resin side surface (134) and spaced apart from the resin back surface.  
Regarding claim 5, Dolan shows in fig.1, 4, 5, a semiconductor device wherein the first-terminal- portion (128) back surface and the mounting-portion back surface (under 102) are connected to each other.  
Regarding claim 6, Dolan shows in fig.1, 4, 5, a semiconductor wherein the resin side surface (134) comprises a plurality of side faces including a first side face, and the first lead includes a second terminal portion (104), the first terminal portion is exposed from the first side face, and second terminal portion is exposed from the first side face and the resin back surface.  
Regarding claim 7, Dolan shows in fig.1, 4, 5, a semiconductor device wherein the resin side surface (134) comprises a first side face and a second side face that are opposite to each other, and the second lead includes a second terminal portion (104), 
Regarding claim 8, Dolan shows in fig.1, 4, 5, a semiconductor device  further comprising a second lead (104) and a third lead (104) that are electrically connected to the semiconductor element (108), 3Application No.: 16/573,244 In response to the Office Action dated January 28, 2021wherein the second lead and the third lead (104) are located opposite to each other with respect to the first lead as viewed in the thickness direction.  
Regarding claim 9, Dolan shows in fig.1, 4, 5, a semiconductor device  wherein the resin side surface (134) comprises a first side face, a second side face opposite to the first side face, a third side face crossing the first side face and the second side face, and a fourth side face opposite to the third side face (134), the first terminal portion is exposed from the first side face, the second lead (104) is exposed from the third side face and the resin back surface, and the third lead is exposed from the fourth side face and the resin back surface.  
Regarding claim 10, Dolan shows in fig.1, 4, 5, a semiconductor device wherein the resin side surface (134) comprises a first side face, a second side face opposite to the first side face, a third side face (132) crossing the first side face and the second side face, and a fourth side face opposite to the third side face, the first terminal portion is exposed from the first side face, the second lead (104) is exposed from the first side face and the resin back surface, and the third lead (104)  is exposed from the second side face and the resin back surface.  
As for the limitation of the lead being exposed, the drawings clearly shows the limitations. Moreover, It is noted that drawings and pictures can anticipate claims if they In re Mraz, 455 F .2d 1069, 173 USPQ 25 (CCPA 1972) MPEP 2125.
Regarding claim 11, Dolan shows in fig.1, 4, 5, a semiconductor device  comprising a fourth lead and a fifth lead (104 on both sides of 100), wherein the fourth lead and the fifth lead (104) are opposite to each other with respect to the first lead as viewed in the thickness direction.  
Regarding claim 12, Dolan shows in fig.1, 4, 5, a semiconductor device further comprising a fourth lead and a fifth lead (104), wherein the fourth lead and the fifth lead are opposite to each other with respect to the first lead as viewed in the thickness direction.  
Regarding claim 13, Dolan shows in fig.1, 4, 5, a semiconductor device wherein the fourth lead (104) is exposed from the third side face and the resin back surface, and the fifth lead (104) is exposed from the fourth side face and the resin back surface.  
Regarding claim 14, Dolan shows in fig.1, 4, 5, a semiconductor device wherein the fourth lead (104) is exposed from the third side face and the resin back surface, and the fifth lead (104) is exposed from the fourth side face and the resin back surface (132).  
Regarding claim 15, Dolan shows in fig.1, 4, 5, a semiconductor device  wherein the fourth lead (104) is exposed from the first side face and the resin back surface, and the fifth lead (104) is exposed from the second side face and the resin back surface (bottom of 132). 
Regarding claim 16, Dolan shows in fig.1, 4, 5, a semiconductor device wherein 16. (Original) The semiconductor device according to claim 12, wherein the fourth lead 
Regarding claim 17, Dolan shows in fig.1, 4, 5, a semiconductor device wherein the first lead (104 connected to 108 via wire 112) is electrically connected to the semiconductor element (108).  
Regarding claim 18, Dolan shows in fig.1, 4, 5, a semiconductor device wherein the semiconductor element (108) includes an electrode (114) formed on a surface facing the first lead.  
Regarding claim 19, Dolan shows in fig.1, 4, 5, a semiconductor device wherein wherein the semiconductor element (108) comprises a transistor [0049].  
Regarding claim 20, Dolan shows in fig.1, 4, 5, a semiconductor device wherein the first lead (104) is formed with a surface plating layer on a portion exposed from the sealing resin. 5  
 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan as applied to claims 1-3, 5-20, and further in view of Ushiyama US 2011/0186901.
Regarding claim 4, Dolan shows in fig.1, and discloses a semiconductor device (108) comprising: a first terminal end portion (117).
Dolan differs from the claimed invention because he does not explicitly disclose a device wherein the first-terminal-portion end face includes a narrower portion and a wider portion, the narrower portion is located closer to the first-terminal-portion back surface than is the wider portion, and the wider portion has a greater dimension than the narrower portion in a direction perpendicular to the thickness direction. 

Ushiyama is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Dolan. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Ushiyama because it will prevent thermal stress [0127].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813